DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-10 and 18-21 are pending.
Claims 1 and 18 are amended.
Claim 21 is newly added.
Claims 11-17 are canceled.
Response to Arguments
Applicant’s arguments, see page 7, filed 02/24/2022, with respect to the specification objections have been fully considered and are persuasive.  The abstract objection  has been withdrawn per applicant’s amendment to the abstract.
Applicant’s arguments, see page 7, filed 02/24/2022, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection has been withdrawn per applicant’s amendment to claim 18.
Applicant’s arguments, see page 7-9, filed 02/24/2022, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-10 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sahagen US4994781 discloses a piezoresistive pressure transducer employing a sapphire force collector diaphragm having piezoresistive films of silicon epitaxially formed on a major surface thereof, preferably in a Wheatstone bridge pattern. The silicon piezoresistive film is preferably of a thickness of from 1,000 to 60,000 angstroms and is doped with boron in the range of from 5×1017 to 9×1020 atoms/cc. Electrical lead traces and electrical contact pads are also formed on the major surface of the force collector diaphragm. The diaphragm is mounted on a pressure cell base having a cavity in the upper surface thereof, the diaphragm enclosing the cavity so as to form a chamber with the piezoresistive silicon films within said chamber. The diaphragm is hermetically bonded by a ceramic glass to the base in a vacuum such that the chamber provides a vacuum pressure reference. The contact pads are positioned over a matching number of feed through tubes in the pressure cell base and electrical leads are fed through the tubes for carrying electrical signals from the piezoresistive film within the chamber. A pressure cell fitting encloses the upper surface of the pressure cell base including the sapphire diaphragm with a port providing the medium to be pressure monitored to the exposed surface of the sapphire diaphragm. A shell encloses the remainder of the pressure cell thereby insulating it from external shock or pressure. The pressure cell base, fitting and sapphire diaphragm are all of matching thermal expansion characteristics. (See Col 6 line 17-47)
However, Sahagen fails to disclose a second surface of the sapphire isolation member, having a sapphire etch surface formed thereon, positioned to interface with fluid within the fluid pathway; a process seal positioned against the second surface of the sapphire isolation member to prevent fluid from passing by the pressure sensor assembly; electrical leads; and a polysilicon strain gauge pattern positioned in the region on the first surface of the sapphire isolation member and coupled to the electrical leads, wherein the polysilicon strain gauge pattern is configured to 
Becher et al US 20090301210 (hereinafter “Becher”) discloses a dry, front-flush, pressure measuring transducer, which enables reliable measurements over a large temperature range. The transducer includes: a process connection made of a stainless steel and serving for securing the pressure measuring transducer to a measuring site; and a pressure sensor module, including a holder of stainless steel, into which a metal separating diaphragm is set front-flushly by means of a purely metal connection. A pressure to be measured acts on the separating diaphragm during measurement operation. The holder is set front-flushly by means of a purely metal connection into the process connection. The pressure sensor module further includes a titanium disk which is carried by the holder. A sapphire carrier with integrated silicon sensors is secured to the titanium disk. The titanium disk forms the separating diaphragm or it is physically connected with the separating diaphragm in such a manner that a deflection of the separating diaphragm effects a corresponding deflection of the titanium disk. (Fig 1-9, Paragraph 0081-0117)
However, Becher fails to disclose a second surface of the sapphire isolation member, having a sapphire etch surface formed thereon, positioned to interface with fluid within the fluid pathway; a process seal positioned against the second surface of the sapphire isolation member to prevent fluid from passing by the pressure sensor assembly; electrical leads; and a polysilicon strain gauge pattern positioned in the region on the first surface of the sapphire isolation member and coupled to the electrical leads, wherein the polysilicon strain gauge pattern is configured to 
Prior arts such as Sahagen and Becher made available do not teach, or fairly suggest, a second surface of the sapphire isolation member, having a sapphire etch surface formed thereon, positioned to interface with fluid within the fluid pathway; a process seal positioned against the second surface of the sapphire isolation member to prevent fluid from passing by the pressure sensor assembly; electrical leads; and a polysilicon strain gauge pattern positioned in the region on the first surface of the sapphire isolation member and coupled to the electrical leads, wherein the polysilicon strain gauge pattern is configured to generate electrical signals indicative of the pressure of the fluid within the fluid pathway when the sapphire isolation member deflects responsive to the pressure. This configuration allows for improved protection against overpressure due to the strength of the sapphire and improved signal processing with the use of polysilicon.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-10 and 18-21 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855